(For Digest, see S. v. Dail, ante, 231.)
Criminal prosecution tried upon an indictment charging the defendant with being an accessory before the fact of burglary in violation of C.S., 4175.
From an adverse verdict and judgment pronounced thereon, the defendant appeals, assigning errors.
The instant case is controlled by the decision in another case against the same defendant, this day decided, and in which he was charged with receiving a stolen automobile, with a felonious intent, knowing at the time that the same had been feloniously stolen. C.S., 4250. The two appeals present the same question of law as to whether evidence of one crime is competent on the trial of another, it being established that both arose out of the same common scheme or design on the part of the defendant and his confederates to make way with the stolen automobile which they had and to rob the safe of a blind merchant who lived nearby. Being twins in birth, it was impracticable to show the character of one of the crimes without reference to the other. The evidence was competent.
No error. *Page 234